           Case 3:19-cv-06241-BHS-JRC Document 32 Filed 12/14/20 Page 1 of 1




 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT TACOMA

 4
     TERRELL EDWARD JONES,                            CASE NO. C19-6241 BHS-JRC
 5
                             Plaintiff,               ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     A. MASTANDREA,
 7
                             Defendant.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 26. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   Defendant’s motion to dismiss, Dkt. 17, is GRANTED in part and
15
                   DENIED in part; and
16
             (3)   Plaintiff’s motion for summary judgment, Dkt. 21, is DENIED.
17
             Dated this 14th day of December, 2020.
18

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
